Citation Nr: 1332065	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-14 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include a pinched nerve.

2.  Entitlement to service connection for a left foot disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1943 to August 1946.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded the case for further development in August 2013, and the case has since been returned to the Board for appellate review.

The Board notes a request to reopen the claim of service connection for a nervous condition may have been raised by the Veteran's representative, but is not currently before the Board.  In this regard, service connection for a nervous condition was most recently denied by the Board in a December 1971 decision.  In a September 2013 written appellate brief, the Veteran's representative argued that the Veteran's claimed physical disorders may be secondary to a psychiatric disorder that developed during service.  It is unclear as to whether the Veteran's representative intended to file an application to reopen the previously denied claim for service connection for a psychiatric disorder.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.  The Veteran essentially contends that his current low back disorder and left foot disorder are the result of the procedure to administer spinal anesthesia during his in-service appendectomy, inasmuch as he suffered a pinched nerve in his back at that time causing the resulting problems.  See, e.g., August 2009 VA treatment record; June 2012 substantive appeal.

The Veteran was afforded a VA examination in June 2010 during which he was diagnosed with lumbar intervertebral disc syndrome with degenerative arthritis changes, degenerative joint disease of the left foot, and left foot drop.  The examiner determined that the left foot degenerative joint disease was not related to the in-service surgery or spinal anesthesia, as there was no pathophysiological relationship between the two, and there were no abnormalities of the relevant body systems at separation.  He did not explain why there was no relationship, and there was also no discussion of the etiology of the lumbar intervertebral disc syndrome.

In an August 2013 opinion, a VA examiner determined that it was less likely than not that the lumbar spine disorder was related to service.  In so finding, the examiner indicated that there was inadequate documentation of ongoing disability and/or treatment over the many years since service to relate the current back disorder to service.  However, he did not provide a thorough rationale, as he did not explain why the evidentiary gap was significant.  Nor did he discuss the spinal anesthesia in service.

VA treatment records, to include those added to the related electronic claims file following the Board's August 2013 remand, identify a history of multiple left foot disorders and lumbar spondylosis, but do not clearly address the nature and etiology of these disorders.  See, e.g., October and November 1999, August and November 2009 VA treatment records.

In light of the above, the Board finds that a clarifying medical opinion on the nature and etiology of the Veteran's low back and left foot disorders is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should refer the Veteran's claims file to the August 2013 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current low back and left foot disorders.  An additional examination of the Veteran should be performed if deemed necessary by the person providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.  He or she is asked to specifically consider the following left foot disorders reflected in the record, as well as any additional findings otherwise observed in the claims file: foot drop, neuritis/neuropathy, and degenerative joint disease.  See August and November 2009 VA treatment records (including August 2009 x-ray report); June 2010 VA examination.  The June 2010 VA examination also shows a current low back disorder diagnosed as lumbar intervertebral disc syndrome with degenerative arthritis changes.

The examiner should identify any current low back and left foot disorders.  Then, for each diagnosed low back and left foot disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to service, to include as a result of the procedure for administering the spinal anesthesia during the Veteran's in-service appendectomy.

In rendering this opinion, the examiner should discuss medically known or theoretical causes of the current low back and left foot disorders and describe how such disorders generally present or develop in most cases, in determining the likelihood that the current disorders are related to in-service events as opposed to some other cause.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

